

Exhibit B to Note


PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”) is entered into as
of the dated as of the __ day of September 2008, by and among COMMERCE PLANET,
INC., a Utah corporation (the “Company”) with an address at 30 S. La Patera
Lane, Goleta, CA 93117, LEGACY MEDIA LLC, a California limited liability company
and wholly-owned subsidiary of, with the same address as, the Company
(“Legacy”), and CONSUMER LOYALTY GROUP LLC, a California limited liability
company and wholly-owned subsidiary of, with the same address as, the Company
(“Consumer”), for the benefit of MORLEX, INC., a Colorado corporation
(hereinafter referred to as the “Lender” or “Secured Party”). The Company,
Legacy and Consumer are hereinafter referred to individually as a “Pledgor” and
collectively as the “Pledgors.”


W I T N E S S E T H :


WHEREAS, Legacy and Consumer are each wholly-owned subsidiaries of the Company;


WHEREAS, the parties hereto are parties to the Asset Purchase Agreement (the
“Purchase Agreement”) dated as of the 16th day of September 2008, by and among
the Pledgors, Lender Superfly Advertising, Inc., an Indiana corporation and
wholly-owned subsidiary of Lender (the “Purchaser”). Pursuant to the Purchase
Agreement, the Legacy and Consumer have agreed to sell and Purchaser has agreed
to purchase certain of the assets used or held for use by Legacy and Consumer in
the conduct of the Business in consideration of the Purchase Price and the
Assumed Liabilities (as such terms are defined in the Purchase Agreement).


WHEREAS, the Company is the maker (the “Maker”) of the (US) $200,000 promissory
note (the “Note”) in favor of the Lender or any subsequent holder of such Note;


WHEREAS, the Pledgors have unconditionally and irrevocably guaranteed the
obligations of the Company under the Note pursuant that certain Unconditional
Guaranty Agreement executed by Legacy and Consumer in favor of Lender (the
“Guaranty”); and


WHEREAS, the Lender is willing to make the loan evidenced by the Note only if
each Pledgor executes and delivers this Pledge Agreement and jointly and
severally pledges to the Secured Party all of the merchant accounts of the
Pledgors, including without limitation the credit card reserve accounts, listed
on Schedule A attached hereto.


NOW, THEREFORE, in consideration of the foregoing and other good valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
effective as of the date hereof, each Pledgor hereby pledges and assigns to
Secured Party, and grants Secured Party a security interest in the Collateral
(as hereinafter defined).


Each Pledgor hereby agrees with Secured Party as follows:


AGREEMENT


1. Definitions. In addition to all of the other initially-capitalized terms
defined herein, the following terms shall have the following respective
meanings:

 

--------------------------------------------------------------------------------



(a) “Code” means the Uniform Commercial Code, as in effect from time to time in
the State of California.


(b) “Collateral” means (i) all of the merchant accounts of the Pledgors,
including without limitation the credit card reserve accounts, listed on
Schedule A attached hereto (collectively, the “Merchant Accounts”), and (ii) all
Proceeds (as hereinafter defined) of such Merchant Accounts. The inclusion of
Proceeds in this definition does not authorize Pledgor to sell, dispose of or
otherwise use the Collateral in any manner not specifically authorized by this
Pledge Agreement.


(c) “Proceeds” means (i) all “proceeds” (as such term is defined in Section
9-102(a)(64) of the Code) and “products” with respect to the Collateral and (ii)
includes, without limitation: whatever is receivable or received when Collateral
is sold, collected, exchanged or otherwise disposed of, whether such disposition
is voluntary or involuntary; all rights to payment, including return premiums,
with respect to any insurance relating thereto; all interest, dividends and
other property receivable or received on account of the Collateral or proceeds
thereof, (including all distributions in respect of the Merchant Accounts, all
collections thereon or all distributions with respect thereto); and proceeds of
any indemnity or guaranty payable to Pledgor or Secured Party from time to time
with respect to any Collateral.


(d) “Secured Obligations” means the full and timely payment, performance and
observance by the Company of all of the terms, covenants and provisions of the
Note, and the full and timely payment, performance and observance by the
Guarantors of all of the terms, covenants and provisions of the Guaranty,
including, without limitation, the payment by the Company and the Pledgors of
all principal, interest and any other sums payable to Lender in respect of the
Note.


2. Pledge of Collateral.


(a) As security for the due and punctual payment and performance of all of the
Secured Obligations (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise, including without limitation the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), whether
allowed or allowable as claims, each Pledgor hereby (1) pledge, transfer,
hypothecate and assign to Secured Party ALL OF its right, title and interest in
and to the Collateral, whether now owned or hereafter acquired, and (2) grants
to Secured Party a continuing first priority lien on and security interest in
and to the Collateral, whether now owned or hereafter acquired. As a condition
to the Secured Party’s making the Loan (as defined in the Purchase Agreement),
each Pledgor shall deliver to Lender UCC-1 financing statements with respect to
the Secured Party’s lien on the Collateral.


(b) Secured Party shall retain a valid and perfected first priority security
interest in the Collateral until the date on which each and every one of the
Secured Obligations has been fully and indefeasibly performed in accordance with
the terms of the Note, including the indefeasible payment in full of the
principal amount of the Note, and all interest accrued thereon (but excluding
any indemnity obligation or other obligations which, by the terms of the Note,
survive performance in full of the other obligations; provided, however, that
none of such future indemnity obligations are then due and payable or reasonably
likely to be due and payable in the foreseeable future (such obligations, the
“Surviving Obligations”). Upon the occurrence and during the continuance of an
Event of Default (as defined in the Note), Secured Party may exercise, in
addition to its other rights and remedies hereunder, or in the Note or the
Guaranty, all rights and remedies of a secured party under the Code with respect
to the Collateral as in effect at the time or otherwise available by action or
actions at law or in equity, including, without limitation:

- 2 -

--------------------------------------------------------------------------------



(i) to sell, assign and effectively transfer the Collateral either at public or
private sale, at the option of Secured Party, without recourse to judicial
proceedings and without either demand, appraisement, advertisement or notice of
any kind, all of which are expressly waived;


(ii) to proceed by way of appropriate judicial proceedings to have the
Collateral sold at judicial sale, with or without appraisement;


(iii) to seek an injunction of the prohibited action;


(iv) make demand upon and receive from any or all Merchant Bank(s) all amounts
in such Merchant Accounts, and all Merchant Banks may rely upon the
authorization to release funds to Lender set forth herein and will be
indemnified by Pledgors from any and all liability in connection with releasing
funds to Lender; or


(v) to pursue any other available legal remedy; and, out of the Proceeds of the
sale of the Collateral, Secured Party shall be entitled to receive, by
preference and priority over all Persons whatsoever, the full remaining and
unpaid balance of the Secured Obligations, together with all interest, costs,
reasonable attorneys’ fees and other charges;


provided, however, that Secured Party shall provide Pledgors with reasonable
prior notice of a public or private sale of the Collateral as required by the
Code, and Pledgors hereby agree and stipulate that such notice shall be deemed
to be commercially reasonable notice in satisfaction of the requirements of the
Code.


Without limiting the foregoing, Secured Party and/or any nominee(s) or
designee(s) thereof, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except for any notice required by
law) to or upon Pledgors, or any other person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), pursuant to this Section 2 or otherwise in accordance with
the Code upon such terms and conditions as Secured Party may deem advisable and
at such prices and upon such other terms as Secured Party may deem commercially
reasonable, for cash or on credit or for future delivery without assumption of
any credit risk irrespective of the impact of such sales on the market price of
any Collateral. Secured Party and/or such nominee(s) or designee(s) shall have
the right upon any public sale or sales, and, to the extent permitted by law,
upon any private sale or sales, to purchase the Collateral so sold, free of any
right or equity of redemption in Pledgors, which right or equity each of the
Pledgors hereby waives and/or releases. Secured Party shall apply any Proceeds
from time to time held by it and the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale in accordance with this
Pledge Agreement. Secured Party may be the purchaser of any or all of the
Collateral at any such sale and Secured Party shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by Secured party at such sale. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of Pledgors, and each Pledgor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may have at any time in the future have under any rule of law or statute now
existing or thereafter enacted. Each Pledgors agrees that, to the extent notice
of sale shall be required by law, at least fifteen (15) days’ notice to Pledgors
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. Secured Party shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. Secured Party may adjourn any public or private sale from
time to time by announcing the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Pledgor hereby waives, to the extent permitted by law, any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, each Pledgor shall be
liable for the deficiency and the fees of any attorneys employed by Secured
Party to collect such deficiency. To the extent permitted by applicable law,
each Pledgor further waives and agrees not to assert any rights or privileges
which it may acquire under Section 9-112 of the Code. In connection with any
sale of the Collateral, Secured Party may specifically disclaim any warranties
of title or the like, and such disclaimer shall not be considered adversely to
affect the commercial reasonableness of such sale. If Secured Party sells any of
the Collateral on credit, each Pledgor will be credited only with payments
actually made by the purchaser, received by Secured Party and applied to the
indebtedness of such purchaser. In the event a purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Pledgors shall be
credited with the proceeds of the sale.

- 3 -

--------------------------------------------------------------------------------



(c) In addition to the remedies described in Section 2(b) above, if any Event of
Default shall occur and immediately upon the occurrence thereof and so long as
such Event of Default shall be continuing: (i) Secured Party and/or its nominees
or designees shall have the right to receive any and all dividends, payments or
distributions paid with respect to the Merchant Accounts and the other
Collateral, as applicable, and make application thereof in accordance with this
Pledge Agreement (and any dividends and other payments received in trust by
Pledgors for the benefit of Secured Party shall be segregated from the other
funds of Pledgors), and (ii) at Secured Party’s election, all Merchant Accounts
shall be transferred to Secured Party and/or one (1) or more nominee(s) or
designee(s) thereof, and Secured Party and/or such nominee(s) or designee(s) may
in the name of Pledgors or in Secured Party’s and/or such nominee’s(s’) or
designee’s(s’) own name, collect all payments and assets due Pledgor pursuant to
the Merchant Accounts. Further, unless and until Secured Party and/or such
nominee(s) or designee(s) succeeds to actual ownership thereof, pursuant to the
exercise of Secured Party’s remedies described in Section 2(b) above, neither
Secured Party nor any such nominee or designee shall be obligated to perform or
discharge any obligation, duty or liability in connection with the Merchant
Accounts. The rights of Secured Party hereunder shall not be conditioned or
contingent upon the pursuit by Secured Party of any other right or remedy
against Pledgors or any guarantor of any of the Secured Obligations, or against
any other person which may be or become liable in respect of all or any part of
the Secured Obligations or against any other collateral security therefor,
guarantee thereof or right of offset with respect thereto. Neither Secured Party
nor any of its nominees or designees shall be liable for any failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so, nor shall they be under any obligation to sell or otherwise dispose of
any Collateral upon the request of Pledgors or any other person or to take any
other action whatsoever with regard to the Collateral or any part thereof.


(d) Secured Party is hereby authorized to and shall apply the net proceeds of
such sale of, or other realization upon, any or all of the Collateral, after
first deducting the costs and expenses of sale, including attorneys’ fees and
the costs of Secured Party and Secured Party’s agents, to the payment of the
Secured Obligations in such order as Secured Party shall elect, in its sole
discretion, it being understood that this Pledge Agreement shall remain in full
force and effect and Secured Party shall retain all rights hereunder, until the
date on which all of the Secured Obligations have been indefeasibly satisfied in
full, after deducting all such costs and expenses. If, after any sale of the
Collateral pursuant to this Section 2 there shall be a balance remaining after
the payment of all of the items described above, such balance shall be paid to
Persons entitled by law to receive such balance to allocate among themselves,
without any liability resulting therefrom on the part of Secured Party.

- 4 -

--------------------------------------------------------------------------------



(e) Following the occurrence and during the continuance of an Event of Default,
Secured Party may, at its election, and in addition to any other remedies
available hereunder, in its sole and absolute discretion, no such duty being
imposed hereby, pay, purchase, contest or compromise any encumbrance, charge or
lien which is prior or superior to its security interest in the Collateral and
pay all expenses incurred therewith (any payment or expense so incurred shall be
deemed Secured Obligations and shall be immediately due and payable and secured
hereby), all of which shall be deemed authorized by Pledgors. All such expenses
not paid when due shall accrue interest at the Default Rate until the date
repaid.


(f) All remedies of Secured Party hereunder are cumulative and are in addition
to any other remedies provided for at law or in equity and may, to the extent
permitted by law, be exercised concurrently or separately, and the exercise of
any one remedy shall not be deemed an election of such remedy or to preclude the
exercise of any other remedy. No failure on the part of Secured Party to
exercise and no delay in exercising any right or remedy shall operate as a
waiver thereof or in any way modify or be deemed to modify the terms of this
Pledge Agreement or of the obligations secured hereby, nor shall any single or
partial exercise by Secured Party of any right or remedy preclude any other or
further exercise of the same or any other right or remedy. 


3. Representations and Warranties of Pledgor.


3.1. Each Pledgor hereby jointly and severally represents and warrants, as of
the date hereof, that:


(a) Pledgors (i) are the record and beneficial owners of, and have good and
marketable title to, the Merchant Accounts, and (ii) will have good and
marketable title to the Merchant Accounts hereafter acquired, in any case, free
and clear of all claims, liens, options and encumbrances of any kind, and has
not and will not pledge or grant to any other person a security interest in the
Merchant Accounts, except as contemplated by the Note. Each Pledgor has the
right, power and authority to execute, deliver and perform this Pledge Agreement
and to pledge, grant security interest in and assign the Collateral to the
Secured Party as described herein.


(b)  Pledgors are the sole holders of the Merchant Accounts and no other person
has any right to or is named as an owner of any Merchant Account. The execution,
delivery and performance of this Pledge Agreement by each Pledgor (i) are within
the power and authority of the Pledgor, and (ii) have been duly authorized by
all necessary entity action. This Agreement constitutes the legal, valid and
binding obligation of each Pledgor, enforceable against each Pledgor in
accordance with its terms. Further, the execution, delivery and performance of
this Pledge Agreement by each Pledgor will not cause a violation of or a default
under (i) any mortgage, lease or other agreement, oral or written, to which such
Pledgor is a party or by which any of its assets are subject, or (ii) any
pending litigation, judgment, decree, arbitration award, governmental order,
statute, rule or regulation to which such Pledgor is subject, nor will this
Pledge Agreement cause a dissolution or other termination of any Pledgor.


(c)  The pledge, assignment, lien and security interest granted pursuant to this
Pledge Agreement constitutes a valid, perfected first priority pledge,
assignment, lien and security interest of or in all of the Collateral owned by
Pledgors, enforceable as such against each Pledgor, all creditors of Pledgors
and any person or entity purporting to purchase or otherwise acquire any
Collateral from Pledgors (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally).

- 5 -

--------------------------------------------------------------------------------



(d)  The organizational documents of each Pledgor, as amended to date, are in
full force and effect and no Pledgor is in default in the observance or
performance of any term, covenant or condition of its organizational documents.
True, correct and complete copies of such organizational documents have been
provided to Secured Party.


(e)  No approval by, authorization of, or filing with any federal, State or
other governmental commission, agency or authority is necessary (i) in
connection with the execution, delivery and performance by any Pledgor of this
Pledge Agreement or the Note to which such Pledgor is a party, if any, or (ii)
to perfect the security interests granted herein, except the filing of UCC
Financing Statements pursuant to the Code.


(f)  No approval by or authorization or consent of any other person is necessary
to authorize or validate the execution and delivery of this Pledge Agreement, or
if such approval, authorization, or consent is necessary, such approval,
authorization or consent has been obtained and a copy thereof has been provided
to the Secured Party on the date hereof.


(g)  No Pledgor has issued or agreed to issue any options, puts, calls or other
securities convertible into or exchangeable for, the Merchant Accounts, or any
portion thereof and except as set forth in its organizational documents, no
other person or entity has any claim on any portion of the Merchant Accounts.
Upon the occurrence of an Event of Default, if the Secured Party were to
exercise its remedies hereunder, the Secured Party shall have all rights
accruing to the Merchant Accounts.


(h)  There are no setoffs, counterclaims or defenses with respect to the
Collateral owned by any Pledgor and no agreement, oral or written, has been made
with any other person or party under which any deduction or discount may be
claimed with respect to such Collateral, and no Pledgor knows of any fact which
would prohibit or prevent any Pledgor from receiving all of such, or assigning
or granting a security interest in the Collateral.


(i)  Each Pledgor will be benefited, directly and indirectly, by the Lender’s
making the Note to the Company.


(j)  The transactions contemplated by this Pledge Agreement do not violate and
do not require that any filing, registration or other act be taken with respect
to any and all laws pertaining to the registration or transfer of securities,
including without limitation the Securities Act of 1933, as amended, and any and
all rules and regulations promulgated thereunder or any applicable state
securities laws (collectively, the “Securities Laws”), as such laws are amended
and in effect from time to time. Each Pledgor shall at all times comply with the
Securities Laws as the same pertain to all or any portion of the Collateral or
any of the transactions contemplated by this Pledge Agreement.


(k)  The execution and delivery by each Pledgor of this Pledge Agreement, the
Guaranty and the Note to which such Pledgor is a party have been duly authorized
by all necessary and appropriate action under Utah and California law, as
applicable, and Pledgors’ organizational documents.


(l)  Within 10 days from the date of this Agreement the Pledgors shall notify
the bank(s) (each a “Merchant Bank” and, collectively, the “Merchant Banks”),
listed on Schedule B attached hereto and made part hereof, where the Merchant
Accounts are held that the Pledgors have pledged security interests in the
Collateral and/or Merchant Accounts, and regarding the terms and conditions of
this Pledge Agreement. The Pledgors shall undertake to cause each such Merchant
Bank and any other owner of the Merchant Accounts to execute and deliver to the
Lender the acknowledgement of this Agreement and the pledge of the Collateral,
all in the form of Annex A annexed hereto.

- 6 -

--------------------------------------------------------------------------------



4. Covenants of Pledgor. Each Pledgor hereby jointly and severally covenants as
follows that from and after the date hereof:


4.1. (a)  Without the prior written consent of Secured Party, no Pledgor shall,
either directly or indirectly, mortgage, sell, dispose of (whether directly or
indirectly), hypothecate, pledge, create a security interest or lien upon,
encumber, give or place in trust, any of the Merchant Accounts owned by Pledgor,
or any other Collateral owned by such Pledgor, until the date on which all of
the Secured Obligations have been fully and indefeasibly paid in full and
otherwise performed.


(b)  Each Pledgor shall defend, at Pledgors’ cost, Secured Party’s security
interest in and to the Merchant Accounts or any other Collateral as applicable,
against all Persons and against all claims and demands whatsoever.


(c)  Each Pledgor shall promptly notify Secured Party, in writing, of the
imposition at any time of any claim, option, lien or encumbrance upon or against
all or any portion of the Merchant Accounts and/or any other Collateral.


(d)  Each Pledgor shall, on Secured Party’s demand, furnish further reasonable
assurance of its title with respect to the Merchant Accounts, or any other
Collateral, execute any written agreement or do any other act reasonably
necessary to effectuate the purposes and provisions of this Pledge Agreement and
execute any instrument or statement required by law or otherwise in order to
perfect, continue or terminate the security interest of Secured Party in the
Merchant Accounts and the other Collateral.


(e) Each Pledgor shall promptly provide Secured Party with true and complete
copies of any amendment or supplement to, or waiver under, its organizational
documents.


(f) Each Pledgor shall promptly (i) notify Secured Party of any notice from any
Merchant Bank regarding any change to the Collateral and/or Merchant Accounts,
and (ii) provide Secured Party with true and complete copies of any
correspondence from any Merchant Bank related thereto.


4.2. In no event shall any Pledgor do or permit to be done, or omit to do or
permit the omission of, any act or thing, the doing or omission of which, would
impair (i) the validity, enforceability, perfection or priority of the security
interests granted herein, or (ii) the value of the Collateral, or (iii) the
ability of Secured Party to realize upon its remedies provided in this Pledge
Agreement or under the Code.


4.3. Upon the occurrence and during the continuance of an Event of Default under
the Note, all Proceeds of the Collateral received by Pledgor shall be promptly
delivered to Secured Party, in the same form as received, with the addition only
of such endorsements and assignments as may be necessary to transfer title to
Secured Party, and pending such delivery, such Proceeds shall be held in trust
for Secured Party; and such Proceeds shall be applied to the Secured Obligations
secured hereby pursuant to the terms of the Note.


4.4. Each Pledgor authorizes Secured Party, at the expense of Pledgors, to
execute and file any financing statement or statements deemed necessary by
Secured Party to perfect its security interest in the Collateral. Each Pledgor
will sign, if required, and deliver any financing statements and other documents
and perform such other acts as Secured Party deems necessary or desirable from
time to time to establish and maintain in favor of Secured Party valid and
perfected first priority security interest in the Collateral, free of all other
liens, encumbrances, security interests and claims. Each Pledgor shall also
furnish to Secured Party all certificates or other instruments and papers
evidencing or constituting any of the Collateral, together with appropriate
endorsements and assignments and any information relating thereto, and shall
take such actions as Secured Party may deem reasonably necessary or desirable
from time to time to establish valid security interests in and to further
protect and perfect its interest in the Collateral.

- 7 -

--------------------------------------------------------------------------------



4.5. Each Pledgor upon demand shall pay to Secured Party the amount of any and
all expenses, including the reasonable fees and disbursements of counsel and of
any experts and Secured Party’s, which Secured Party may incur in connection
with: (i) the custody (for which such expenses shall be reasonable),
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral; (ii) the exercise or enforcement of any
of the rights of Secured Party hereunder; or (iii) the failure by any Pledgor to
perform or observe any of the provisions hereof after the expiration of any
applicable notice and/or cure periods.


4.6. Within ten (10) days of execution of this Pledge Agreement, Pledgor shall
use its best efforts to cooperate with Secured Party to obtain and execute,
along with each Merchant Bank, such Merchant Bank’s form of pledge agreement
with respect to the Collateral and/or Merchant Accounts held by such Merchant
Bank.


4.7. None of the Collateral and/or Merchant Accounts shall be subject to setoff,
deduction or counterclaim, and shall be free and clear of and without any
deduction or withholding for or on account of any taxes, levies, duties,
charges, fees, restrictions or conditions of any nature now or hereafter imposed
by any federal, state, country or local government or any political subdivision
or taxing authority thereof or therein.


Without limiting the foregoing, the breach by any Pledgor of any of the
covenants set forth in this Section 4 shall constitute an “Event of Default”
under the Note.


5. Power of Attorney. Each Pledgor hereby irrevocably appoints and instructs
Secured Party as its attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor, Secured Party or
otherwise, from time to time in Secured Party’s discretion to take any and all
actions necessary and proper, to carry out the intent of this Pledge Agreement
and to perfect and protect the lien, pledge, assignment and security interest of
Secured Party created hereunder. Each Pledgor hereby ratifies, approves and
confirms all actions taken by Secured Party and its attorneys-in-fact pursuant
to this Section 5. Secured Party will not be liable for any acts of commission
or omission nor for any error of judgment or mistake of fact or law with respect
to its dealings with the Collateral unless such liability arises out of or from
the gross negligence or willful misconduct of such party. This power of
attorney, being coupled with an interest, is irrevocable until the date upon
which the Secured Obligations have been indefeasibly satisfied in full). Without
limiting the foregoing, if any Pledgor fails to perform any agreement or
obligation contained herein, Secured Party may itself perform, or cause
performance of, where necessary or advisable in the name or on behalf of such
Pledgor, and at the expense of such Pledgor, as applicable.


6. Third Party Waivers.


6.1. Rights of Secured Party. Each Pledgor authorizes Secured Party to perform
any or all of the following acts at any time in its sole discretion, all without
notice to any Pledgor, without affecting Pledgors’ obligations under this Pledge
Agreement and without affecting the liens and encumbrances against the
Collateral in favor of Secured Party:


(a) Secured Party may alter any terms of the Secured Obligations or any part
thereof, including renewing, compromising, extending or accelerating, or
otherwise changing the time for payment of, or increasing or decreasing the rate
of interest on, the Secured Obligations or any part thereof.

- 8 -

--------------------------------------------------------------------------------



(b) Secured Party may take and hold security for the Secured Obligations, accept
additional or substituted security, and subordinate, exchange, enforce, waive,
release, compromise, fail to perfect and sell or otherwise dispose of any such
security.


(c) Secured Party may direct the order and manner of any sale of all or any part
of any security now or later to be held for the Secured Obligations, and Secured
Party (or its nominees or designees) may also bid at any such sale.


(d) Secured Party may apply any payments or recoveries from any Pledgor or any
other source, and any proceeds of any security, to the obligations under the
Note in such manner, order and priority as Secured Party may elect.


(e) Secured Party may release any person or entity of its liability for the
Secured Obligations or any part thereof..


(f) Secured Party may substitute, add or release any one or more guarantors or
endorsers.


(g) Secured Party may make demand upon and receive from any or all Merchant
Bank(s) for payment from the Merchant Accounts.


6.2. Absolute Obligations. Each Pledgor expressly agrees that until all Secured
Obligations are indefeasibly paid and performed in full and each and every term,
covenant and condition of this Pledge Agreement, the Note and the Guaranty of
each Pledgor is fully and indefeasibly performed, no Pledgor shall be released
of its obligations, waivers and agreements set forth herein or under the
Purchase Agreement, Guaranty or Note nor shall the validity, enforceability or
priority of the liens and encumbrances against the Collateral in favor of
Secured Party be affected in any manner by or because of:


(a) Any act or event which might otherwise discharge, reduce, limit or modify
Pledgors’ obligations hereunder or under the Note or the Guaranty or the liens
and encumbrances against the Collateral in favor of Secured Party;


(b) Any waiver, extension, modification, forbearance, delay or other act or
omission of Secured Party or any failure to proceed promptly or otherwise as
against Company, any Pledgor, or any other person or entity or any security;


(c) Any action, omission or circumstance which might increase the likelihood
that Secured Party might enforce the rights granted under this Pledge Agreement
or under the Note or the Guaranty or which might affect the rights or remedies
of any Pledgor as against Company; or


(d) Any dealings occurring at any time between Company and Secured Party,
whether relating to the Secured Obligations or otherwise.


(e) To the extent permitted by law, each Pledgor hereby expressly waives and
surrenders any defense to the performance of the obligations under this Pledge
Agreement and under the Purchase Agreement, Note or the Guaranty or to the
enforcement of the liens and encumbrances against the Collateral in favor of
Secured Party based upon any of the foregoing acts, omissions, agreements,
waivers or matters described in this subsection. It is the purpose and intent of
this Pledge Agreement that the obligations of each Pledgor under this Pledge
Agreement and under the Note or the Guaranty shall be absolute and unconditional
under any and all circumstances, to the extent permitted by law.

- 9 -

--------------------------------------------------------------------------------



6.3. Pledgors’ Waivers. To the extent permitted by law, each Pledgor waives:


(a) Any right it may have to require Secured Party to proceed against the
Company, one or more Pledgor or any other person or entity, proceed against or
exhaust any security held from the Company, any Pledgor or any person or entity,
or pursue any other remedy in Secured Party’s power to pursue;


(b) Any defense based on any claim that Pledgors’ obligations exceed or are more
burdensome than those of the Company or any other person;


(c) Any defense: (i) based on any legal disability of any other person, (ii)
based on any release, discharge, modification, impairment or limitation of the
liability of any other person to Secured Party from any cause, whether consented
to by Secured Party or arising by operation of law, (iii) arising out of or able
to be asserted as a result of any case, action or proceeding before any court or
other governmental authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of any other person
or any of their affiliates, or any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case as undertaken under any U.S. Federal or State law
(each of the foregoing described in this clause (iii) being referred to herein
as an “Insolvency Proceeding”); or (iv) arising from any rejection or
disaffirmance of the Secured Obligations, or any part thereof, or any security
held therefor, in any such Insolvency Proceeding;


(d) Any defense based on any action taken or omitted by Secured Party in any
Insolvency Proceeding involving any other person, including any election to have
Secured Party’s claim allowed as being secured, partially secured or unsecured,
any extension of credit by Secured Party to any other person in any Insolvency
Proceeding, and the taking and holding by Secured Party of any security for any
such extension of credit;


(e) All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of intention to
accelerate, notices of acceleration, notices of acceptance of this Pledge
Agreement and of the existence, creation, or incurring of new or additional
indebtedness, and demands and notices of every kind; and


(f) Except for such notices as required by the Note or Guaranty, any defense
based on or arising out of any defense that Company or any of its respective
affiliates may have to the payment or performance of the Secured Obligations.


6.4. Waiver of Subrogation and Other Rights.


(a) Upon the occurrence and during the continuance of any Event of Default, in
its sole discretion, without prior notice to or consent of any Pledgor, Secured
Party may elect to (but subject to the terms of this Agreement and the Note or
the Guaranty): (i) foreclose against any Collateral for the Secured Obligations,
(ii) accept a transfer of any such Collateral for the Secured Obligations in
lieu of foreclosure, (iii) compromise or adjust the Secured Obligations or any
part thereof or make any other accommodation with Company or any person or
entity, or (iv) exercise any other remedy against Company or any person or
entity or any Collateral for the Secured Obligations. No such action by Secured
Party shall release or limit Secured Party’s rights hereunder or under the Note
or the Guaranty, even if the effect of the action is to deprive such Pledgor of
any subrogation rights, rights of indemnity, or other rights to collect
reimbursement from such Pledgor or any other person or entity for any sums paid
to Secured Party, whether contractual or arising by operation of law or
otherwise. Each Pledgor expressly agrees that under no circumstances shall any
Pledgor be deemed to have any right, title, interest or claim in or to any real
or personal property to be held by Secured Party or any third party after any
foreclosure or transfer in lieu of foreclosure of any security for the Secured
Obligations.

- 10 -

--------------------------------------------------------------------------------



(b) Regardless of whether any Pledgor may have made any payments to Secured
Party, until such time as all Secured Obligations are fully, finally and
indefeasibly paid to Secured Party, each Pledgor waives, to the extent permitted
by law and subject to Section 6(c) below, (all of the following rights,
collectively, “Pledgors’ Conditional Rights”): (i) all rights of subrogation,
all rights of indemnity, and any other rights to collect reimbursement from
Company on account of the Collateral encumbered by this Pledge Agreement,
whether contractual or arising by operation of law (including the United States
Bankruptcy Code or any successor or similar statute) or otherwise; (ii) all
rights to enforce any remedy that Secured Party may have against any Pledgor or
any person or entity granting collateral for the Secured Obligations; and (iii)
all rights to participate in any Collateral now or later to be held by Secured
Party.
 
(c) Subject to the full, final and indefeasible payment of all Secured
Obligations to Secured Party, each Pledgor shall retain its rights to seek
contribution and reimbursement from, and rights of subrogation with respect to,
the other guarantors to the extent the Secured Obligations hereunder render
Pledgor insolvent. Such rights of subrogation, contribution and reimbursement
shall be subordinate to the Secured Obligations, and no Pledgor shall enforce
any such rights until the Secured Obligations shall have been finally paid in
full.


7. Miscellaneous.


7.1. Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested, (b) international courier
service, or (c) by telecopier (with answer back acknowledged), addressed as
follows (or at such other address and person as shall be designated from time to
time by any party hereto, as the case may be), in a written notice to the other
parties hereto in the manner provided for in the Purchase Agreement.


A notice shall be deemed to have been given: In the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.


7.2. Entire Agreement. This Agreement, the Purchase Agreement, the Note and the
Guaranty contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, between
Pledgors and Lender are superseded by the terms of this Agreement and the Note
or the Guaranty. THIS AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. NO COURSE OF
DEALING BETWEEN PLEDGORS AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EXTRINSIC EVIDENCE OF ANY NATURE MAY BE USED TO CONTRADICT OR
MODIFY ANY TERM OF THIS PLEDGE AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN
PLEDGORS AND LENDER.


7.3. Termination of Pledge Agreement. Upon the indefeasible payment in full of
all Secured Obligations, the security interest granted hereby shall terminate
and all rights to the Collateral shall revert to the Pledgors, and, at the
request of Pledgors, Secured Party shall execute and deliver to Pledgors a
written release and termination of this Agreement, subject to the Surviving
Obligations.

- 11 -

--------------------------------------------------------------------------------



7.4. No Waiver. No failure or delay on the part of Secured Party in the exercise
of any power, right or privilege hereunder shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude any other for further exercise thereon for of any other power, right or
privilege. All rights and remedies existing under this Pledge Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


7.5. Amendments. No amendment, modification, supplement, termination or waiver
of any provision of this Pledge Agreement, and no consent to any departure by
any Pledgor therefrom, shall in any event be effective unless the same shall be
in writing and signed by Secured Party and, in the case of any such amendment,
modification or supplement by Pledgor. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.


7.6. Severability. All provisions of this Pledge Agreement shall be considered
as separate terms and conditions, and in the event anyone shall be held illegal,
invalid or unenforceable, all the other provisions hereof shall remain in full
force and effect as if the illegal, invalid or unenforceable provision were not
a part hereof..


7.7. GOVERNING LAW; CONSENT TO JURISDICTION. THIS PLEDGE AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. PLEDGORS HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS PLEDGE
SHALL BE LITIGATED IN SUCH COURTS. EACH PLEDGOR ACCEPTS FOR ITSELF AND IN
CONNECTION WITH THE COLLATERAL, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS LOAN AGREEMENT, THE NOTE, SUCH OTHER LOAN DOCUMENTS OR SUCH
OBLIGATION. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER TO BRING PROCEEDINGS
AGAINST ANY PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION.


7.8. WAIVER OF JURY TRIAL. EACH PLEDGOR AND LENDER MUTUALLY, EXPRESSLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY FOR ANY PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT IN THE INTEREST OF AVOIDING DELAY
AND EXPENSES ASSOCIATED WITH JURY TRIALS.


7.9. Counterparts. This Pledge Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

- 12 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Pledgor and Secured Party have executed this Pledge
Agreement as of the date first above written.


PLEDGORS:
 
LEGACY MEDIA LLC
 
By:
   
   Michael Hill, Manager
    CONSUMER LOYALTY GROUP LLC    
By:
   
   Michael Hill, Manager
    COMMERCE PLANET, INC.    
By:
   
   Anthony Roth, President

 
SECURED PARTY:
 
MORLEX, INC.
   
By:
   
Richard Berman,
 
Chief Executive Officer
 
and President

 
- 13 -

--------------------------------------------------------------------------------



Annex A


Form of Merchant Account Acknowledgement


The undersigned hereby acknowledges and agrees that, pursuant to a Pledge and
Security Agreement, dated September __, 2008 (the “Pledge Agreement”) between
and among COMMERCE PLANET, INC., a Utah corporation (the “Company”) with an
address at 30 S. La Patera Lane, Goleta, CA 93117, LEGACY MEDIA LLC, a
California limited liability company and wholly-owned subsidiary of, with the
same address as, the Company (“Legacy”), and CONSUMER LOYALTY GROUP LLC, a
California limited liability company and wholly-owned subsidiary of, with the
same address as, the Company (“Consumer” and together with Legacy, the
“Pledgors”), for the benefit of MORLEX, INC., a Colorado corporation (the
“Lender” or “Secured Party”), the Lender has been granted and continues to hold
a first lien security interest in and to all of the Merchant Accounts (as
defined in the Pledge Agreement), and (ii) all Proceeds (as defined in the
Pledge Agreement) of such Merchant Accounts (collectively, the “Collateral”), as
collateral security for the repayment of a $200,000 note together with all
accrued interest thereon. The undersigned, in connection with its possession and
control of a portion of the Collateral, hereby agrees to comply with any
“instructions” (as defined in Section 8-102(a)(12) of the UCC) originated by
Secured Party without further consent of Pledgor, including, without limitation,
instructions regarding to the withdrawal, transfer and/or disposition of any and
all funds contained within such Merchant Accounts. By executing and delivering
this Agreement, each of the undersigned hereto intend to establish Lender’s
control over the Collateral for purposes of the provisions of Section
8-106(c)(2) of the UCC.
 
- 14 -

--------------------------------------------------------------------------------

